Exhibit 10.8

 
SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
 


 
$[ ],000.00        Palm Springs, California  


February [ ], 2006



1.  
Obligation. For value received, US DRY CLEANING CORPORATION, a Delaware
corporation ("Maker"), hereby unconditionally promises to pay to ____________
(“Payee”), at such place as Payee may from time to time designate in writing to
Maker, the principal sum of $ [ ],000.00, plus interest on the unpaid principal
balance hereof at the rate of 10% per annum from February [ ], 2006, payable
quarterly in arrears, in immediately available funds to the date of which is
twelve months from the date hereof (the “Maturity Date”) unless earlier redeemed
or converted. This Note is one of a number of Senior Secured Convertible
Promissory Notes (collectively, the “Offering Notes”) having substantially
identical terms and conditions, in an aggregate principal amount not to exceed
Ten Million Dollars ($10,000,000). The Offering Notes are issued as senior
secured obligations of Maker and rank senior to all of Maker’s other
obligations, whether now existing or hereinafter incurred or created.




2.  
Payment of Principal and Interest. Unless this Note is converted in accordance
with the provisions of Section 8 hereof, principal shall be payable in lawful
money of the United States in immediately available funds, without deduction or
offset, on the Maturity Date; provided, however, that the Maturity Date may be
extended by written notice, made by the holders of no less than 50.1% in
interest of the principal amount outstanding under all Offering Notes then
outstanding (a “Qualifying Percentage”). Interest shall be calculated on the
basis of a 360 day year consisting of twelve 30-day months.




3.  
Unpaid Interest Bears Interest. If interest is not paid when due, it shall bear
like interest as principal, but such unpaid interest so compounded shall not
exceed an amount equal to simple interest on the unpaid principal at the maximum
rate permitted to be charged under any applicable laws, rules and regulations
limiting interest rates.




4.  
Late Charge. If any installment of principal or interest is not received within
30 days after the same becomes due and payable, with notice to the Maker and at
the option of Payee, Maker shall pay to Payee a "late charge" in the amount of
5% of any such delinquent amount, to cover the extra expense incurred in
handling delinquent payments.




5.  
Purpose. Maker hereby represents and warrants that the proceeds of the loan
evidenced by this Note shall be used solely for business purposes.




6.  
Redemption. Maker shall have the right to redeem the Note at any time, without
penalty or premium, upon 45 days’ written notice to Payee. Maker shall pay all
accrued interest along with the entire principal in immediately available funds
at the date of redemption specified in such notice. The Note may be converted to
Common Stock at any time prior to the date of redemption in accordance with
Section 8.




7.  
Limitation on Interest Charged. Notwithstanding any provision herein to the
contrary, including the provisions of Paragraph 3, the interest rate charged to
and to be paid by Maker hereunder shall not exceed the maximum rate permitted to
be charged under any applicable laws, rules and regulations limiting interest
rates, it being the express intent of Payee and Maker that this Paragraph 7
shall operate as a "usury savings clause" under California law.




8.  
Convertibility of Note. The holder of this Note will have the unilateral right
exercisable at any time prior to the Maturity Date of the date of redemption to
convert the principal amount of this Note into common stock of Maker at a
conversion price of $5.00 per share (with such share price being subject to
adjustment for any stock split, stock dividend, or similar event). With thirty
(30) days notice by the Maker, the holder of this Note will be entitled to
redeem the principal amount of this Note into common stock of Maker at a
conversion price of $2.50 per share on a date set by the Maker.




9.  
Collateral. The Company will execute a “Grant of Security Interest” in favor of
Payee, as agent for all of the holders of Offering Notes, pursuant to which the
Offering Notes will become secured by substantially all of the tangible and
intangible personal and real property assets (the “Collateral”) of the Company.
The Company will also file a UCC-1 financing statement naming the holders of the
Offering Notes as “secured parties” thereunder. The foregoing security interests
will be senior to all material security interests in the Collateral except for a
pre-existing $3,500,000 Senior Note and a working line of credit where the
aggregate of these two financial obligations do not exceed $5,000,000. Payee may
not take any action with respect to the Collateral without the prior approval of
the holders of a Qualifying Percentage. Once this Note has been paid in full,
all of the foregoing security interests will be released with respect to the
holder hereof.




10.  
Notices. Notices provided for herein may be given by delivery personally or by
sending them by registered or by certified mail, with postage charged prepaid,
to the following mailing addresses, or to any other mailing address of which
written notice is given, and notices shall be deemed given upon actual receipt
thereof:



If to Payee:
Name:
   
Address
   
Address
   
Telephone:
   
Telefax:
 

 


If to Maker:
 
Mr. Haddon B. Libby
   
Chief Financial Officer
   
US DRY CLEANING CORPORATION
   
125 E. Tahquitz Canyon, Ste. 203
   
Palm Springs, CA 92262
 
Telephone:
(760) 323-3338 x226
 
Telefax:
(760) 323-3390




11.  
Assignment. Maker covenants that it shall not assign or transfer its obligation
under this Note without prior written consent of Payee, which consent shall not
be unreasonably withheld. Maker hereby agrees that Payee may assign its rights
under this Note effective only upon notice to the Maker and the surrender of the
Note for issuance of a substitute Note in the name of the transferee. No
transfer shall be effective until surrender and the entry of the transferee’s
name on the books of the Maker.




12.  
Default. A default under the Note shall exist if one or more of the following
events occur (“Events of Default”): (i) any default by Maker in the payment of
any installment when due hereunder or in the performance of Maker's obligations
under this Note or any other instrument securing repayment of this Note, (ii) a
breach of any representation or warranty contained in this Note or any other
instrument securing repayment of this Note, (iii) a filing of any petition by or
against Maker in any court, whether or not pursuant to any statute of the United
States or of any state, in any bankruptcy, reorganization, composition,
extension, arrangement or insolvency proceedings, and Maker shall thereafter be
adjudicated bankrupt, or such petition be approved by the court, or the court
assumes jurisdiction of the subject matter, and such proceedings not be
dismissed within 90 days after the institution of the same, or (iv) an
assignment by Maker for the benefit of its creditors. Upon an Event of Default,
Payee shall be entitled to all remedies available at law or equity and may
protect and enforce its rights hereunder by suit in equity or action at law.
Holder may also, upon written notice to Maker, declare the entire principal
balance of this Note, together with all accrued interest required to be paid
immediately due and payable if Maker does not cure said default within 15 days
of receipt of such acceleration notice.




13.  
Binding on Heirs, Successors and Assigns. Subject to the restrictions on
assignment and transfer contained in Paragraph 12, this Note shall be binding on
and inure to the benefit of the legal representatives, heirs, successors and
assigns of Payee and Maker.




14.  
Governing Law; Venue. This Note shall be governed by and construed in accordance
with the substantive and procedural laws of the State of California. This Note
is entered into and is to be enforced in Los Angeles County, California, and
accordingly the only appropriate venue for a dispute under this Note is in the
Municipal or Superior Court of California with venue in the County of Los
Angeles.




15.  
Amendments. Any term of this Note may be amended or waived with the written
consent of Maker and the holders of no less than a Qualifying Percentage, as
provided in this Note. Payee acknowledges that because this Note may be amended
with the consent of a Qualifying Percentage, Payee’s rights hereunder
(including, without limitation, Payee’s rights to receive principal and interest
as due) may be amended and waived without Payee’s consent.




16.  
Partial Invalidity. If any provision of this Note is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, to achieve
the intent of the parties to the extent possible. In any event, all other
provisions of this Note shall be deemed valid and enforceable to the extent
possible.




17.  
Ranking of Notes. All of the Offering Notes shall rank pari passu with all other
Offering Notes in right of payment and priority of liens and security interests,
regardless of the order of filing of any UCC-1 financing statements.



IN WITNESS WHEREOF, Maker has executed this Note as of the date first above
written at Palm Springs, California.




US DRY CLEANING CORPORTATION, a Delaware corporation
 
BY:
 


 
_____________________________________
Haddon B. Libby
Chief Financial Officer
 
 

